ACCEPTED
                                                                                              01-15-00527-CV
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                        11/16/2015 3:48:14 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK

                             IN THE COURT OF APPEALS

                    FIRST JUDICIAL DISTRICT             FILED IN
                        HOUSTON, TEXAS            1st COURT OF APPEALS
                                                      HOUSTON, TEXAS
__________________________________________________________________
                                                                    11/16/2015 3:48:14 PM
                        No. 01-15-00527-CV        CHRISTOPHER A. PRINE
                                                         Clerk
__________________________________________________________________

                                 EWB-I, LLC, Appellant

                                            vs.

            SHARPSTOWN MALL TEXAS, LLC, Appellee
__________________________________________________________________
            On Appeal from the 215th Judicial District Court
             of Harris County, Texas, Cause No. 2010-71771
__________________________________________________________________

 APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                     FILE APPELLANT’S BRIEF
__________________________________________________________________

           Appellant EWB-I, LLC files this Motion for Extension of Time to File

Appellant’s Brief.       Appellant’s Brief is currently due on December 3, 2015.

Appellant seeks an extension of time to and including January 15, 2016 in which to

file Appellant’s Brief. This is Appellant’s first request for an extension, and it is

unopposed.

           The clerk’s record was not filed in this case until November 3, 2015, and the

record is voluminous.         Before and since that time, Appellant’s lead appellate

counsel, Justin Waggoner, was required to devote substantially all of his time to

trial preparation in a case styled Cause No. 2013-52205; DDAB Interests, Inc. et al.



535697.1
v. Dresser-Rand Company, Dresser-Rand Group, Inc., in the 189th Judicial

District Court of Harris County, Texas, which settled on the eve of its

November 16, 2015 trial setting. Mr. Waggoner’s trial preparation efforts have

resulted in the deferral of work on other matters that will require a substantial

amount of Mr. Waggoner’s attention over the coming weeks.                In light of

Mr. Waggoner’s conflicting engagements since the time period for preparation and

filing of Appellant’s briefing began to run, as well as the approach of the holidays,

Appellant requests that its deadline to file Appellant’s Brief be extended to

January 15, 2016. This extension is not sought for delay only but so that justice

may be done.

           For the foregoing reasons, Appellant requests that the Court extend its

deadline to file Appellant’s Brief to January 15, 2016.

                                       Respectfully submitted,
                                       SMYSER KAPLAN & VESELKA, LLP
                                       By:        /s/ Justin Waggoner
                                             Justin Waggoner
                                             State Bar No. 24003122
                                             700 Louisiana, Suite 2300
                                             Houston, Texas 77002
                                             Telephone: (713) 221-2325
                                             Facsimile: (713) 221-2320
                                             jwaggoner@skv.com




                                             2
535697.1
                                     SIEGMYER, OSHMAN & BISSINGER LLP

                                          David K. Bissinger
                                          State Bar No. 00790311
                                          Gerald S. Siegmyer
                                          State Bar No. 18343300
                                          Jason E. Williams
                                          State Bar No. 24047113
                                          2777 Allen Parkway, Tenth Floor
                                          Houston, Texas 77019
                                          Telephone: (713) 524-8811
                                          Facsimile: (713) 524-4102
                                          dbissinger@bizlawhouston.com
                                          gsiegmyer@bizlalwhouston.com
                                          jwilliams@bizlawhouston.com
                                     ATTORNEYS FOR PLAINTIFF
                                     EWB-I, LLC


                      CERTIFICATE OF CONFERENCE
       I certify that I have conferred with counsel for Appellees and confirmed that
the foregoing motion is unopposed.



                                          /s/ Justin Waggoner
                                     Justin Waggoner



                         CERTIFICATE OF SERVICE
       I certify that a true and correct copy of the foregoing instrument was served
on all counsel of record in accordance with the Texas Rules of Appellate Procedure
on November 16, 2015.



                                          /s/ Justin Waggoner
                                     Justin M. Waggoner


                                         3
535697.1